            Case 2:19-cv-01059-RAJ-JRC Document 69 Filed 06/01/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      STATE OF WASHINGTON, et al.,
                                                             CASE NO. 2:19-cv-01059-RAJ-JRC
11                             Plaintiffs,
                                                             ORDER VACATING
12              v.                                           SCHEDULING ORDER AND
                                                             ENTERING NEW DEADLINES
13      UNITED STATES DEPARTMENT OF
        THE NAVY, et al.,
14
                               Defendants.
15

16          This matter is before the Court on plaintiff State of Washington’s unopposed motion

17   regarding the summary judgment briefing schedule in this matter. See Dkt. 68. Plaintiff requests

18   that the summary judgment briefing schedule currently in force be vacated and that summary

19   judgment briefing not be due until at least four weeks after the Court’s ruling on the pending

20   motion for preliminary injunction. See Dkt. 29.

21          Having considered plaintiffs’ motion and that defendants have no opposition, and finding

22   good cause thereof, the Court grants the request and vacates the prior scheduling order in this

23   matter. See Dkt. 66. The parties shall comply with the following schedule:

24

     ORDER VACATING SCHEDULING ORDER AND
     ENTERING NEW DEADLINES - 1
            Case 2:19-cv-01059-RAJ-JRC Document 69 Filed 06/01/20 Page 2 of 2



 1          (1) Plaintiffs’ motions for summary judgment on all claims are due four weeks after

 2   this Court issues a dispositive order on COER’s Motion for Preliminary Injunction, Dkt. 29.

 3          (2) Defendants’ cross motions for summary judgment and their briefs in opposition to

 4   plaintiffs’ motions for summary judgment on all claims are due six weeks after the deadline for

 5   plaintiffs’ motions for summary judgment;

 6          (3) Plaintiffs’ oppositions to defendants’ cross-motions and their replies in support of

 7   their own motions are due six weeks after the deadline for defendants’ cross motions for

 8   summary judgment and briefs in opposition;

 9          (4) Defendants’ replies in support of their own motions are due six weeks after the

10   deadline for plaintiffs’ oppositions and shall be directed toward arguments raised in plaintiffs’

11   oppositions to Defendants’ cross-motions.

12          Dated this 1st day of June, 2020.

13

14
                                                           A
                                                           J. Richard Creatura
                                                           United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

     ORDER VACATING SCHEDULING ORDER AND
     ENTERING NEW DEADLINES - 2
